DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-07-00332-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 
IN THE ESTATE OF
MARCIA MILLER GRUBB,           §          COUNTY
COURT AT LAW NO. 3 OF
DECEASED
§          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Appellant has filed a motion to
dismiss this appeal.  In his motion,
Appellant states that the parties have reached a settlement in this
appeal.  A copy of the motion has been
sent to all counsel of record.  Because
Appellant has met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered December 5, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)